01/04/2022


               IN THE SUPREME COURT OF THE
                    STATE OF MONTANA

                       Case No. DA 21-0533

STAND UP MONTANA, a Montana non-profit
Corporation; CLINTON DECKER; JESSICA
DECKER; MARTIN NORUNNER; APRIL
MARIE DAVIS; MORGEN HUNT; GABRIEL
EARLE; ERICK PRATHER; BRADFORD
CAMPBELL; MEAGAN CAMPBELL; AMY ORR
and JARED ORR,

         Plaintiffs and Appellants,
    v.

MISSOULA COUNTY PUBLIC SCHOOLS,
ELEMENTARY DISTRICT NO. 1, HIGH
SCHOOL DISTRICT NO. 1, MISSOULA
COUNTY, STATE OF MONTANA; TARGET
RANGE SCHOOL DISTRICT NO. 23; and
HELLGATE ELEMENTARY SCHOOL
DISTRICT NO. 4,

           Defendants and Appellees.

STAND UP MONTANA, a Montana
non-profit corporation; JASMINE
ALBERINO, TIMOTHY ALBERINO,
VICTORIA BENTLEY, DAVID DICKEY,
WESLEY GILBERT, KATIE GILBERT,
KIERSTEN GLOVER, RICHARD
JORGENSON, STEPHEN PRUIETT,
LINDSEY PRUIETT, ANGELA
MARSHALL, SEAN LITTLEJOHN, and
KENTON SAWDY,

         Plaintiffs and Appellants,
     v.

BOZEMAN SCHOOL DISTRICT NO. 7,
MONFORTON SCHOOL DISTRICT NO. 27,
and BIG SKY SCHOOL DISTRICT NO. 72,

            Defendants and Appellees.

 ORDER GRANTING APPELLANTS’ UNOPPOSED FIRST MOTION
  FOR 30-DAY EXTENSION OF TIME TO FILE OPENING BRIEF

     On Appeal from the Montana Fourth Judicial District Court
             Missoula County, Cause No. DV-21-1031
                     Before Hon. Jason Marks

   On Appeal from the Montana Eighteenth Judicial District Court
              Gallatin County, Cause No. DV-21-975B
                  Before Hon. Rienne H. McElyea

Quentin M. Rhoades              Elizabeth A. Kaleva
RHOADES & ERICKSON              Kevin A. Twidwell
PLLC                            Elizabeth A. O’Halloran
430 Ryman Street                KALEVA LAW OFFICES
Missoula, Montana 59802         1911 S. Higgins Ave.
Telephone: 406-721-9700         P.O. Box 9312
qmr@montanalawyer.com           Missoula, MT 59807
courtdocs@montanalawyer.com     eakaleva@kalevalaw.com
For Appellants                  ktwidwell@kalevalaw.com
                                bohalloran@kalevalaw.com
                                For Appellees



     Upon motion of Appellants, Stand Up Montana, Clinton Decker,

Jessica Decker, Martin Norunner, April Marie Davis, Morgen Hunt,

Gabriel Earle, Erick Prather, Bradford Campbell, Meagan Campbell,

                                 2
Amy Orr, Jared Orr, Jasmine Alberino, Timothy Alberino, Victoria

Bentley, David Dickey, Wesley Gilbert, Katie Gilbert, Kiersten Glover,

Richard Jorgenson, Stephen Pruiett, Lindsey Pruiett, Angela Marshall,

Sean Littlejohn, and Kenton Sawdy, and for good cause shown,

     IT IS HEREBY ORDERED that Appellants’ motion is GRANTED.

Appellants shall have up to February 7, 2022, in which to file their

Opening Brief.




                                    3                        Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                  January 4 2022